Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7, 8, 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation “ with part of the material layer being applied in the groove to restrict flow through the groove and into the water path” appears to be new matter.  The drawings do not show “ the material layer 92” being in the groove (84).  The specification also does not explicitly disclose the material being in the groove including paragraphs 55, 67.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 5, 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (2007/0044396) and Kondas (9045874)
Janesky (figure 7a-7c) shows a basement system comprising: a concrete basement including a basement slab (24) and a basement wall (23), said basement slab presenting a floor surface, with the basement wall extending about the floor surface,
said basement slab and said basement wall cooperatively defining a trench that extends along the basement wall and below the floor surface to receive water in the basement; and a drain channel (705) located at least partly in the trench to collect water therein, said drain channel including an elongated channel tube and an upright riser (740f, the equivalent shown as 140f in figure 4) integrally formed with the channel tube, said channel tube including axially-extending opposite side walls that at least partly define an interior to receive water, with at least one of the side walls presenting openings (the openings underneath 740f) that permit water ingress from the trench to the interior, said riser extending upwardly from one of the side wails and engaging the basement wall, the one side wall including an upper wall section (equivalent as 120 in figure 4) and an 
	Janesky (….0045) does not show the riser including a spaced riser portion located above the support surface and spaced from the basement wall that the portion and basement wall cooperatively define a longitudinally groove to receive water, part of the material being in the groove.  
	Kondas discloses aggregates (2) covering both sides of a drainage channel (30) to allow water and yet restrict large particles from entering the channel.
Janesky (..396) figures 5a-5b discloses the use of riser (204, 224) with upper lip (226, 206) extending at an oblique angle relative to the central wall, the lip presenting an uppermost margin spaced apart from the basement wall.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky(…045)’s structures to show the riser including a spaced riser portion located above the support surface and spaced from the basement wall that the portion and basement wall cooperatively define a longitudinally groove to receive water as taught by Janesky(..396) in order to enhance the channeling of water 
	Per claim 4, Janesky (…0045) as modified further shows for the upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall so that the upper lip and basement wall cooperatively define the groove to receive water..
Per claim 13, Janesky as modified further shows the riser including a central wall and an upper lip extending at an oblique angle relative to the central wall, with the central wall defining a respective part of the upright support surface and the upper lip providing the spaced riser portion, the upper lip presenting an uppermost margin spaced apart from the basement wall so that the upper lip and basement wall cooperatively define the groove to receive water.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (2007/0044396) and Kondas (9045874)
Janesky as modified shows all the claimed limitations except for said openings including at least two laterally extending rows of openings.
	Janesky (….396) figure 6b further shows said openings including at least two laterally extending rows of opening located entirely in the oblique section to allow entry of water into the channel, figures 8a, 8c show the row of openings being the only openings through walls of the channel tube to pass water.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky (….0045)’s structures to show at least two 
the rows of openings being the only openings through walls of the channel tube to pass water as long as the openings provide sufficient drainage of water into the channel as demonstrated by Janesky figures 8a, 8c showing drainage with openings on one surface/side of the channel only.  
	



Claims 1, 3, 5, 7, 13-15, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (2007/0044396) and Janesky (figure 7a-7c) shows a basement system comprising: a concrete basement including a basement slab (24) and a basement wall (23), said basement slab presenting a floor surface, with the basement wall extending about the floor surface,
said basement slab and said basement wall cooperatively defining a trench that extends along the basement wall and below the floor surface to receive water in the basement; and a drain channel (705) located at least partly in the trench to collect water therein, said drain channel including an elongated channel tube and an upright riser (740f, the equivalent shown as 140f in figure 4) integrally formed with the channel tube, said channel tube including axially-extending opposite side walls that at least partly define an 
Janesky (….45) does not show said openings including at least two laterally extending rows of opening located entirely in the oblique lower wall section to allow entry of water into the channel, the support surface without passing water through the support surface, the rows of openings being the only openings through walls of the channel tube.

	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky (….0045)’s structures to show at least two laterally extending rows of opening located only in the oblique section in order to allow entry of water into the channel as taught by Janesky (….396 figure 6b) and it would have been an obvious matter engineering design choice to choose as many rows of openings as needed as long as the openings provide sufficient draining of water at the building site, and one having ordinary skill in the art would have found it obvious to have
the rows of openings being the only openings through walls of the channel tube to pass water as long as the openings provide sufficient drainage of water into the channel as demonstrated by Janesky figures 8a, 8c showing drainage with openings on one surface/side of the channel only.  
	Janesky as modified further shows the support surface extending continuously to lay flat in engagement with the basement wall (figure 7a) to define a path for water to migrate along the support surface without passing through the support surface.

	Per claim 7, Janesky as modified further shows an upper row of said openings being locate in an upper half of the oblique lower wall section and a lower row of the openings being spaced below the upper row and located in a lower half of the oblique .

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (….396) and Kondas (9045874).
Janesky as modified shows all the claimed limitations except for said openings including at least two laterally extending rows of opening located entirely in the oblique lower wall section to allow entry of water into the channel, said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall section and the basement wall cooperatively define an elongated trough to receive water.
Janesky figure 2 further shows said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall section and the basement wall cooperatively define an elongated trough to receive water.
Janesky (….396) figure 6b shows said openings including at least two laterally extending rows of opening located entirely in the oblique section to allow entry of water into the channel, figures 8a, 8c show the row of openings being the only openings through walls of the channel tube to pass water.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show at least two laterally extending rows of opening located only in the oblique section in order to allow entry of water into the channel as taught by Janesky (….396 figure 6b) and it would 
the rows of openings being the only openings through walls of the channel tube to pass water as long as the openings provide sufficient drainage of water into the channel as demonstrated by Janesky figures 8a, 8c showing drainage with openings on one surface/side of the channel only, and said lower wall section extending at an oblique angle relative to the upright support wall, with at least part of the lower wall section spaced from the basement wall so that the lower wall section and the basement wall cooperatively define an elongated trough to receive water in order space for water to collect and drain faster.
Per claim 10, Janesky as modified further shows an upper row of said openings being locate in an upper half of the oblique lower wall section and a lower row of the openings being spaced below the upper row and located in a lower half of the oblique lower wall section.
Claims 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view Janesky (2007/0044396) and Kondas.
Janesky as modified shows all the claimed limitations except for said riser including a central wall and an upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall so that the upper lip and basement wall cooperatively define a groove to receive water.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky(…045)’s modified structures to show the upper lip extending at an oblique angle relative to the central wall, said upper lip presenting an uppermost margin spaced apart from the basement wall as taught by Janesky(..396) in order to enhance the channeling of water from the basement into the channel.
Per claim 12, Janesky as modified further shows said basement wall presenting an exposed wall surface, said upright support surface and said wall surface each including substantially planar surface sections that are engaged and generally parallel to one another, said riser being operable to flex away (able to function as claimed due to its thinness) from the basement wall so that the planar surface sections become spaced apart and permit water to travel from the groove to the trough.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (…396) and Kondas as applied to claim 13 above and further in view Pratt (8186127).
Janesky as modified shows all the claimed limitations except for an aggregate layer applied between the channel and the basement slab, with the material layer being applied over the channel and the aggregate layer.

	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show an aggregate layer applied between the channel and the basement slab, with the material layer being applied over the channel and the aggregate layer as taught by Pratt in order enhance the draining of water into the channel from the basement as the loose aggregate creates more space for water to get to the draining channel.
	Per claim 17, Janesky as modified further shows said concrete basement including a footing below the basement wall, said footing partly defining the trench, with the drain channel and the aggregate layer being located on the footing.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janesky (2008/0190045) in view of Janesky (….396) and further in view of Andras (2007/0294965).
Janesky as modified shows all the claimed limitations except for said concrete basement including a wail framing attached relative to the basement wall, said wall framing located above the trench and extending inward relative to the wall surface, said wall framing presenting an inboard perimeter margin, said channel being configured and positioned to extend outwardly relative to the inboard perimeter margin.
	Andras figure 3 shows said concrete basement including a wail framing (300) attached relative to the basement wall(210), said wall framing located above the trench (where the part 2240, 250 is) and extending inward relative to the wall surface, said wall 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Janesky’s modified structure to show said concrete basement including a wail framing attached relative to the basement wall, said wall framing located above the trench and extending inward relative to the wall surface, said wall framing presenting an inboard perimeter margin, said channel being configured and positioned to extend outwardly relative to the inboard perimeter margin as taught by Andras as it allows for mounting of interior wall structures and coverings above the draining trench.  

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
With respect to applicant stating Janesky not showing part of the material layer being applied in the groove, examiner respectfully points out that the Janesky as further modified by Kondas shows the claimed limitations.  Furthermore, the added limitations appear to be new matter.  If not, drawings need to show the claimed limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different drainage systems.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

7/31/2021